IN THE SUPREME COURT OF THE STATE OF DELAWARE

    IN THE MATTER OF THE                         §
    PETITION OF DIANDRE L.                       §     No. 419, 2020
    WILLIS FOR A WRIT OF ERROR                   §
                                                 §

                                Submitted: January 11, 2021
                                 Decided: January 26, 2021

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                            ORDER

         Upon consideration of the petition for a writ of error as well as the State’s

answer and motion to dismiss, it appears to the Court that:

         (1)     The petitioner, DiAndre Willis, seeks to invoke this Court’s original

jurisdiction to issue a writ of error. The State of Delaware has filed an answer and

motion to dismiss the petition.

         (2)     Willis faces pending criminal charges for—among other things—first-

degree rape and first-degree burglary.1 In his petition in this Court, Willis alleges

that a State’s witness committed perjury at his preliminary hearing in the Court of

Common Pleas. He asks that we issue a writ of error reversing the Court of Common

Pleas’ finding of probable cause.




1
    See generally State v. Willis, Cr. ID No. 2001011885 (K).
       (3)     “Writs of error” have been abolished.2 This Court now hears “appeals”

from the Superior Court in criminal cases.3 If the Superior Court should enter a final

judgment against Willis, he may then appeal to this Court.

       NOW, THEREFORE, IT IS ORDERED that the State’s motion to dismiss is

GRANTED. Willis’ petition for a writ of error is DISMISSED.



                                               BY THE COURT:

                                               /s/ Tamika R. Montgomery-Reeves
                                                           Justice




2
  See In re Webb, 2002 WL 86813, at *1 (Del. Jan. 15, 2002).
3
  Del. Const. art. IV, § 11(1)(b) (establishing the Court’s appellate jurisdiction over final judgments
in criminal cases) and (2) (“Wherever in this Constitution reference is made to a writ of error …
such reference shall be construed as referring to the appeal provided for in …. Section 1(b) of this
Article.”).
                                                  2